   Case 4:18-cv-02243 Document 25 Filed on 03/13/20 in TXSD Page 1 of 4



U NITED STATESD ISTRICT COURT                 SOUTHERN DISTRICT OFT EXAS
                                                                 United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
Nv eston Blair,                                                             March 13, 2020
                                                                          David J. Bradley, Clerk
                    Plaintiff,

TCFSU.S                                                   CivilA ction H -18-zz43

H m isCounty,

                    D efendant.



                      Opinion on Summaryludgment


          iuckgrounl.
          Nv eston Blairw asam aintenancew orkerforH arrisCounty untilhewas
    firezin zozz.Hewas45when thecounty hiredhim and j9 when itfiredhim .
    Blair says that the county fired him Lecause ofhis age,violating the Age
    Discrimination in EmploymentActofz96z.R'Yecounty saysitfirezBlairfor
    insubordination afterhissupervisors- D avidBehm andpaulcarter- disciplined
    him in writing forhissubstandard w ork.
           Behm told his m anager - D arrell Breedlove - that Blair was not
    com pleting hisassignm cntsorcooperatingwith othcrw orkers.Behm putBlair
    on probation with a plan for improving his perform ance at the end of coI6.
    % en Behm retired inlanuary aozz,Blairwastransferredan8workedunder
    Carter.
          Carteralsoform allyreportedtoBreedloveaboutBlair'srepeatedtechnical
    incompetence,tardiness,poorworkingrelationships,andlack ofaccountaLility.
    M ilesupervisingBlair,Cartersaw Blairdism antleequipmentandlneunaàleto
    repairit.Carteralso notedthatBlairorderedthew'rongparttorepairequipm ent.
Case 4:18-cv-02243 Document 25 Filed on 03/13/20 in TXSD Page 2 of 4



Inhisperformancereview ofBlair,CarternotedthathedidnotbelievethatBlair
wouldimprove.
      Blair,Carter,and Breedlovem etin Decem ger zolz to discussBlair's
work.Based on Carter'spoor review and other complaints ofBlair's errors,
Breedlove had prepared another performance improvement plan.R-his plan
incluïed a five-day suspension and a requirement that he attend weekly
counselingsessionswith Carterforaninety-dayprobationaryperiod.'Fheplan
outlinedtheareasin which Blairha2failelto meetexpectations,advisedBlair
thathewouldreceiveJaily instructions,anïrequired zaily progressreportsto
Carter.It also explained thatBlair could be fired at any point during the
probationary period ifhiswork remaineëunsatisfactory.
       BlairtoldBreezlovean2Carterthathewoulznotreportdailyasrequired
under the plan,nor woulz he sign it.Breedlove naturally considered Blair
insuborclinate.AfterBlairaffirm ed hisrefusallaterthatafternoon,Breedlove
askedhuman resourcestopreparealetteroftermination topresenttoBlairthe
nextday based on hisinsubordination.
       Ratherthanforhissubstandardwork,BlairsaysthathewasfiredFecausc
hew asalm ostsixty.H esaysthathe had neverreceived anegativeperform ance
review untilhewas approaching sixty.l
        Blair also says he noticed the county wasreplacing long-term,older
employeeswith youngerpeople.Blairallegesthatotherworkers in theirfifties
weref'forced''toretire,Lutheadmitsthathedoesnotknow thecircumstances
surroundinganyofthefrterm inations.z
      To show thecounty'sdiscrim ination againstolderworkers,Blaircitesa
conversation he overheard while walking àehind a group of seven or eight
managersin N ovemberaozz.Hesaysheheardthosemanagerssay:''ltseems
likewedonothaveenough young bloods,''anJ ''W eneed to getsom eyounger


'Compl.?.

2BlairDep.4:
           t-4),45-48,50-53.
             .
     Case 4:18-cv-02243 Document 25 Filed on 03/13/20 in TXSD Page 3 of 4



      peopleinherewhoknow how tohandlethis.''3Hefurthercomplainsthatyoung
      maintenanceworkersreferredto him as''olztimer''and ''olddog.''

      2.       D fscrfmfnutfon.
             To succeelwith hisagediscrim ination claim ,Blairmustshow thathe
      wasfiredFecauseofhisage.'  T'
                                  hecountysaysitfiredBlairforhisconsistentlybad
      workanïattendance,which isalegitimatereason fortermination.4Becausethe
      county hasarticulated alegitim atereason forfiring Blair,Blairm ustshow that
      the county's proffered reason for term inating him w as m erely a pretext for
      ziscrimination.s
              HarrisCountysaysitfiredBlairforinsubordination when herefusedto
      complywiththetermsofhisperformanceimprovementplan - alegitim ateand
      nondiscrim inatory reason thathasnotbeen shown tobeapretext.
              80th Behm andCarterhad documentedBlair'slow-qualitywork.Behm
      reported to BreedlovethatBlairwasnotcompleting assignm entsorworking
      cohesivelywith hispeers.Afterthefirstperformanceimprovementplan failez,
      CarterwitnessedrepeatedinstancesofBlair'sinasilitytofinishhisassignments
      an2 histechnicalincompetence.Nvhen Cartercomplainez toBreedloveabout
      Blair,Breedlovecreated asecond performanceimprovem entplan.Carteran8
      Brcedlove met with Blair to discuss Carter's evaluation and Breedlove's
      perform anceplan forhim ,butBlairrefused to sign orcom ply with it.
              Basedon thisfmmeïiate,flatrefusalofaprecise,directorder-preceded
      lnyayearoffailezeffortstogetBlairtoimprovehisqualityandquantityofwork
      -
         Blair was fired.Blair has notshown anything thatwould suggestthatthe


      3BlairAff.a.

      4S:cAllrup v.CJ,lderu,az4 F.ydz8a,a26(5thCi
                                  .             r.aool).
      5,
          S':cMcDcnnel!DouglusCcrp.v.Grcen,4llU.S.79z(I9z3);RCCJv.NcopostLlSA,înc.,zoIF.3d
434,440(5thCir.coza).
Case 4:18-cv-02243 Document 25 Filed on 03/13/20 in TXSD Page 4 of 4



county was hostile to him an2 firez him for his age,rather than for his
consistentlyba2workafterm onthsofattemptedrehabilitation.Hewashiredas
aprotectcïperson overforty.People- and theirwork- changeovertime.
       lfthemanagerswho Jecided tofireBlaircommented on workers'ages,
thosecommentsmusthavedem onstrated discriminatoryanim ustoBlairtol,e
actionable.Takingastnzethatthemanagersmadethcstatem entsthatBlairsays
heoverheard,theydonotshow animusorpretext-onlythatthem anagerswant
peoplewhocan dotherequiredworkwell.Further,comm entsm adelnyyounger
coworkerswith no authority overBlairare irrelevant.N am es casually applied
am ong workersarehardly county policy.
      Blairhasonlyhissubjectivebelicfofdiscrimination.Hesaysthatother
workerswereforcedtoretireduetoage,lnutitisan assumptionwithoutsupport.
Termination itsdfisnotevidenceofdiscrimination.Blafrhasnotrefutedthe
county'sthoroughly docum ented explanation forhistermination.

      Cbnclusfcn.
        Blaircannotshow thatH arrisCountydiscrim inatedagainsthim .H edoes
nothave facts thathis refusalto obey orders an2 lapsesin competence and
attendanceimprovedafteraprolongedattemptbythecountytorehasilitatehim.
        R'
         'he county docum ented Blair's poor work perform ance. Blair's
supervisorstriedtohelphim ,Futhcrefusedtocooperate.Blair'sunsubstantiated
assertionsofageziscriminationarenotsufficienttorebutthecounty'slegitimate
reason forfiring him .W eston Blairwilltake nothing from H arrisCounty.

     Signedon M arch 13     ,   zozo,atH ouston,T exas.




                                               Lynn N .H ughes
                                           UnitedStatesDistrictludge
